Citation Nr: 0416009	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-25 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for a cervical spine disability for the period 
prior to March 12, 1999.

2.  Entitlement to a disability evaluation in excess of 20 
percent for a cervical spine disability for the period 
subsequent to March 11, 1999.

3.  Entitlement to an initial compensable disability 
evaluation for service-connected lumbar spine disability for 
the period prior to December 9, 1997.

4.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected lumbar spine disability for the 
period subsequent to December 8, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1969 to September 1973.  Subsequent to this the veteran had 
various periods of active duty for training and inactive duty 
training with Reserve and National Guard units.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran claims that he is entitled to disability 
evaluations in excess of those currently assigned for his 
service-connected cervical spine and lumbar spine 
disabilities.  The appeal involves the initial disability 
evaluations assigned.  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Unfortunately, the Board finds that 
additional development is required before it can adjudicate 
this claim.  

The Board notes that VA has amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, by revising the regulatory 
criteria for rating disabilities of the spine.  The revised 
rating criteria became effective September 26, 2003.  68 Fed. 
Reg. 51,454-51,458 (Aug. 27, 2003).  The new criteria include 
a revision of 38 C.F.R. § 4.71a, to include Plate V, Range of 
Motion of Cervical and Thoracolumbar Spine, which reflect 
normal ranges of motion of the cervical spine and 
thoracolumbar spine.  68 Fed. Reg. 51,458 (Aug. 27, 2003).  

In November 2003, a hearing was held before the Board 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  The 
record reflects that at this hearing the veteran was notified 
of the new rating criteria; however the new criteria have not 
been considered by the RO in evaluating the veteran's 
service-connected spine disabilities.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  A remand is therefore required to 
afford the RO the opportunity to adjudicate the veteran's 
service-connected spine disabilities under the new criteria.  
In this regard, the veteran should be scheduled for an 
appropriate VA examination to determine the nature and 
severity of his service-connected back disability, to include 
any orthopedic and neurological manifestations, so that it 
may evaluated this disability under the revised rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria); see also 38 U.S.C.A. § 5103A 
(West 2002).

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied.

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his 
service-connected spine disabilities 
since 2003.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  All information 
obtained should be made part of the file.  
The RO should also obtain all the records 
of any treatment at VA facilities which 
are not already on file.  

3.  The RO should advise the veteran and 
his representative of the rating criteria 
under which his back disabilities will be 
rated and they should be given an 
opportunity to submit additional evidence 
or argument in support of the claims.  
Any additional development that is 
considered necessary should be undertaken 
and any evidence received should be 
associated with the veteran's claims 
file.  

4.  The veteran must be scheduled for the 
appropriate VA examination(s) to 
determine the nature and severity of his 
service-connected for cervical spine and 
lumbar spine disabilities, including all 
orthopedic and neurological symptoms 
found.  The claims folder, to include a 
copy of this Remand, must be made 
available to the examiner for review in 
conjunction with the examination.  Any 
special diagnostic studies deemed 
necessary must be performed.  The 
examiner must describe all symptomatology 
due to the veteran's service-connected 
cervical spine and lumbar spine 
disabilities, to include whether there is 
related neurological pathology.  

In reporting the results of range-of-
motion testing, the examiner must 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner must assess 
the extent of any pain.  The examiner 
must also describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use found.  The 
examiner must express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups must 
be given.  The existence of any ankylosis 
should also be identified.

The normal ranges of motion of the 
thoracolumbar spine for VA purposes are 0 
to 90 degrees in flexion, 0 to 30 degrees 
in extension, 0 to 30 degrees in left and 
right lateral flexion, and 0 to 30 
degrees in left and right rotation.  The 
normal ranges of motion of the cervical 
spine for VA purposes are 0 to 45 degrees 
in flexion, 0 to 45 degrees in extension, 
0 to 45 degrees in left and right lateral 
flexion, and 0 to 80 degrees in left and 
right rotation.  See Schedule for Rating 
Disabilities effective September 26, 
2003, Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine.  68 
Fed. Reg. 51,458 (Aug. 27, 2003).  

The examiner must identify the presence 
or absence of muscle spasm on extreme 
forward bending, loss of lateral spine 
motion in a standing position, listing of 
the whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint spaces.

If intervertebral disc syndrome is 
identified as part of the service-
connected back disabilities, the examiner 
must note the total duration of any 
incapacitating episodes of that 
disability.  An incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

The examiner must also provide an opinion 
concerning the impact of the veteran's 
service-connected back disability on his 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Subsequent thereto, the RO must 
review the veteran's claims for increased 
ratings.  In doing so, the RO must 
consider the amendments to VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 
4, effective September 26, 2003 as well 
as the rating criteria in effect prior to 
the change.  See 68 Fed. Reg. 51,454-
51,458 (Aug. 27, 2003).  If the 
examination shows evidence that a 
service-connected disability involves 
intervertebral disc syndrome, the RO must 
also consider whether a higher evaluation 
is appropriate under Diagnostic Code 
5243.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  

7.  If any benefit sought is not granted, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case and should be given the 
opportunity to respond.  The supplemental 
statement of the case should also provide 
citation to the amendments to the 
pertinent spine regulations.  Thereafter, 
the record should be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


